Case 1:17-cv-23941-DPG Document 184 Entered on FLSD Docket 05/10/2021 Page 1 of 1

VERIFIED RETURN OF SERVICE

 

 

 

 

 

 

 

Case: Court: County; Job:

Ve United States District Court for the Southern Disctrict of | N/A 5629251 (53378)

23941 Florida

Plaintiff / Petitioner: Defendant / Respondent:

BRIDGEHEAD CONTAINER SERVICES, LTD. ANGEL DONES, JR.

Received by: For:

QUANAE RIVERS Torn's Legal Services .
To be served upon:

Gulfstream Container

 

 

 

I, QUANAE RIVERS, being duly swam, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected. | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/Address: Daniel Ramirez, 8850 NW S6TH ST, DORAL, FL 33166
Manner of Service: Authorized, May 4, 2021, 10:25 am EDT

Documents; Writ of Gamishment Against Salary or Wages (Received Apr 28, 2021 at 11:15am EDT), Final Judgment (Received
Apr 28, 2021 at 11:15am EDT), NOTICE TO DEFENDANT OF RIGHT AGAINST GARNISHMENT OF WAGES, MONEY,
AND OTHER PROPERTY (Received May 1, 2021 at 2:08pm EDT)

Additional Comments:
1) Successful Ateempt: May 4, 2021, 10:25 am EDT at 8450 NW 56TH ST, DORAL, FL 33166 received by Daniel Ramirez. Age: 50; Ethnicity:

Latino; Gender: Male; Weight: 200; Height: 5'8"; Hair: Gray: Relationship: Owner;

Under penalties of perjury, | swear or affirm that, pursuant to Fla. Stat. 92.525 that | have read the foregoing and the facts stated there are
true. Lam over the age of 18, I have no interest in the above action, and am a Certified Process Server in good standing in the county in

which service was made.

fal Pu May 5 Jy

CPS 10031

Torrl’s Legal Services
18403 Woodfield Rd. Suite A

Gaithersburg, MD 20879

 

 
